Citation Nr: 0635473	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-27 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service-connected total left knee replacement.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the RO.  

In October 2006, a Deputy Vice Chairman at the Board granted 
the veteran's motion to have his case advanced on the Board's 
docket.  


FINDING OF FACT

The service-connected residual total left knee replacement is 
shown to include complaints of pain and stiffness, weakness 
and instability and functional loss and more nearly 
approximates a disability picture of severe painful motion or 
weakness in the extremity.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating for 
the service-connected total left knee replacement have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 
4.45, 4.71a including Diagnostic Code 5055 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased rating for his service-connected residuals 
of a total left knee replacement.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, the 
Board finds that VA has met that duty.  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Knee replacement (prosthesis) is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  

A 100 percent schedular rating is warranted for one year 
following implantation of the prosthesis.  A 60 percent 
rating is warranted for chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
With intermediate degrees of residual weakness, pain or 
limitation of motion, rate by analogy to diagnostic codes 
5256, 5260, and 5261.  The minimum rating to be assigned is 
30 percent.  

Diagnostic Code 5256 is applicable to rating ankylosis of the 
knee.  

A 30 percent rating is warranted for when there is a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is warranted 
when the knee is ankylosed in flexion between 10 and 20 
degrees.  A 50 percent rating is warranted when the knee is 
ankylosed in flexion between 20 and 45 degrees.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, 
i.e., flexion at an angle of 45 degrees or more.  

Limitation of motion of knee is rated in accordance with 
38 C.F.R. §§ 4.71a, DC's 5260 and 5261.  

A 30 percent rating is warranted when flexion is limited to 
15 degrees or when extension is limited to 20 degrees.  A 40 
percent rating is warranted when extension is limited to 30 
degrees.  Limitation of motion of knee is rated in accordance 
with 38 C.F.R. §§ 4.71a, DC's 5260 and 5261.  A 50 percent 
rating is warranted when extension is limited to 45 degrees.  

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2; see Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 
4.42, and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to the 
history of the veteran's service-connected disability.  

In October 2000, the veteran underwent total left knee 
replacement at a VA medical facility.  

More recent records, including VA outpatient records dated 
from January to April 2003 and the report of a May 2003 VA 
orthopedic examination disclose that the total left knee 
replacement was manifested by complaints of pain, stiffness 
and weakness, limited extension to 10 degrees and flexion to 
100 degrees and slight medial/lateral instability.  

The veteran was noted to walk with a left-sided limp and use 
a cane for ambulation.  He also takes medication for the pain 
and wore a brace to compensate for the left knee instability.  
Nevertheless, at times, the knee reportedly gave out, and he 
had several near falls.  Consequently, he has been offered a 
Townsend droplock knee brace.  

The Board finds, given the current evidentiary record, that 
the service-connected disability picture more nearly 
approximates the criteria warranting a 60 percent rating on 
the basis of severe painful motion and weakness.  

In arriving at this decision, the veteran has considered the 
possibility of a still-higher evaluation.  However, there is 
no evidence of deformity, heat, discoloration, atrophy, 
swelling or crepitus.  



ORDER

A increased rating of 60 percent for the service-connected 
total left knee replacement is granted, subject to the 
regulations governing the payment of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


